Citation Nr: 1137133	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disorder, evaluated as noncompensably disabling prior to November 14, 2009, and as 10 percent disabling thereafter.  

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for Type 2 diabetes mellitus.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Thereafter, in August 2009, the Board remanded the issues on appeal for further development.  In accordance with that remand, the RO issued an August 2011 rating decision granting a higher rating of 10 percent for the Veteran's right shoulder disorder, effective November 14, 2009.  However, as that award did not represent a total grant of the benefits sought on appeal, the Veteran's right shoulder claim has remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

As a final introductory matter, the Board observes that, at his August 2011 hearing, the Veteran raised a new claim of entitlement to service connection for depression.  The Board referred that claim to the RO for appropriate action.  As such action does not yet appear to have been taken, that claim is again referred to the RO.  In addition, the Board observes that the Veteran now appears to have raised a new claim for an increased rating for erectile dysfunction.  As that claim has not yet been developed for appellate review, it is also referred to the RO for appropriate action.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the relevant appeals period, the Veteran's right shoulder disorder (residuals of a right shoulder acromioclavicular joint separation) has been productive of degenerative changes with impairment of the clavicle and scapula manifested by recurrent dislocation.  There have been clinical findings of pain on the ends of forward flexion and abduction, but no other evidence of painful motion, flare-ups, or additional pain, weakened movement, excess fatigability, or incoordination on repetitive use.  Other impairment of the humerus and ankylosis of the scapulohumeral articulation have not been contended or shown.  Nor has there been any competent evidence of any moderately severe muscle disability or neurological impairment.

2.  Throughout the relevant appeals period, the Veteran has been prescribed medication for control of his hypertension.  However, his hypertension has not been manifested, now or historically, by blood pressure readings of diastolic pressure of predominantly 110 mm/Hg or more or systolic pressure of predominantly 200 mm/Hg or more.  Nor have any other cardiovascular abnormalities been contended or shown.

3.  The competent evidence of record demonstrates that the Veteran's service-connected right shoulder disorder and hypertension are adequately compensated by the rating schedule.  Moreover, and in any event, those service-connected disabilities do not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

4.  The preponderance of the evidence shows that the Veteran's currently diagnosed Type II diabetes mellitus manifested several years after his active service and is unrelated to service and any service-connected disability, including his right shoulder disorder and hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent, but not higher, for the Veteran's right shoulder disorder for the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, 4.73, 4.123, 4.124(a); Diagnostic Codes (DCs) 5003, 5010, 5201, 5202, 5203, 5301-5304, 8510-8512, 8610-8612, 8710-8712 (2011).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, DC 7101 (2011).

3.  The criteria for referral for increased disability ratings for a right shoulder disorder and hypertension on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Schedular Ratings

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In this case, the Veteran's claims of entitlement to increased ratings for a right shoulder disorder and hypertension were received by the RO on April 2, 2004.  As such, the rating period on appeal runs from April 2, 2003, one year prior to the date of receipt of those claims.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to April 2, 2003, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

Right Shoulder Disorder

The Veteran's right shoulder disorder has been rated 0 percent disabling for the period on appeal prior to November 14, 2009, and as 10 percent disabling since that time.  Parenthetically, the Board notes that when the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, such a rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When a limitation of motion rating would be 0 percent under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, DC 5003, Note (1) (2011).

The Board has considered multiple rating codes to determine if there is any basis to increase the Veteran's assigned rating.  Such evaluations involve consideration of the level of impairment of his ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

Pursuant to VA's Schedule for Rating Disabilities, the RO determined that the Veteran's right shoulder disorder most closely approximated impairment of the clavicle or scapula, which is rated under DC 5203.  Additionally, the Board observes that symptoms contemplated under DC 5203 may also be rated as impairment of function of the contiguous joint.  Therefore, Diagnostic Code 5201, the diagnostic code pertaining to limitation of motion of the arm, is also applicable to the Veteran's claim.  38 C.F.R. § 4.71a (2011).

Other potentially applicable diagnostic codes include 5003 (degenerative arthritis), 5010 (traumatic arthritis), and 5202 (other impairment of the humerus).  38 C.F.R. §§ 4.71a (2011).  Significantly, however, the RO has assigned the Veteran a 10 percent rating based on limitation of motion for the period from November 14, 2009, to the present.  Thus, neither Diagnostic Code 5003 nor 5010 may serve as a separate basis for an increased rating during this portion of the appeals period.  38 C.F.R. § 4.71a, DCs 5003, Note (1) (2011).  

The Veteran has not contended, and the evidence of record does not otherwise show, that his right shoulder disorder has been productive of ankylosis of the scapulohumeral articulation.  Accordingly, the criteria pertaining to that condition are not applicable.  38 C.F.R. § 4.71a, DC 5200 (2011).

As the record shows that the Veteran has been assessed with rotator cuff impingement and tendonitis, the diagnostic criteria governing muscle injuries are also applicable.  38 C.F.R. § 4.73 (2011).  

Additionally, the Board is mindful of the Veteran's contentions that his right shoulder disorder has been productive of neurological symptoms.  Therefore, the Board will also consider whether he is entitled to a higher rating under DCs 8510-8512, which contemplate paralysis of the upper, middle, and lower radicular group nerves.  38 C.F.R. § 4.124a, DCs 8510-8512 (2011).  Additionally, the Board will consider whether a higher rating is warranted under the diagnostic codes that govern neuritis and neuralgia of those nerves, which affect all movement and function of the upper extremities, including the shoulder, elbow, wrist, and hand.  38 C.F.R. § 4.124a, DCs 8610-8612, 8710-8712 (2011).  

The above diagnostic codes provide different ratings for the major and minor arm.  In this case, the clinical evidence shows that the Veteran is right handed and, thus, his right shoulder will be rated under the criteria for the major arm.  38 C.F.R. § 4.69 (2011).

The evidence of record includes the Veteran's service and post-service treatment records, VA examination reports, and written statements and testimony.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's service treatment records reflect that in 1995, he fell during an in-service training exercise and dislocated his right shoulder.  X-rays taken at that time revealed a third-degree separation of the right acromioclavicular (AC) joint.  Although surgery was considered as a treatment option, the Veteran ultimately decided on a more conservative course of rest and immobilization, followed by physical therapy.  That in-service treatment proved effective in relieving his most acute symptoms.  Nevertheless, the Veteran continued to experience intermittent right shoulder problems for which he was awarded service connection and assigned a noncompensable rating, effective the day after his military discharge.

In support of his claim for an increased rating, the Veteran underwent a June 2004 VA examination in which he recounted his history of in-service right AC injury.  He also stated that, since leaving the military, he had suffered from chronic right shoulder pain, which he rated as a five out of 10 in terms of severity.  Additionally, the Veteran reported that, on numerous occasions, his right shoulder had separated from its socket.  However, he acknowledged that the most recent shoulder dislocation had taken place a year ago and had not required medical attention.  The Veteran further conceded that he had not sought inpatient or outpatient treatment for any of his other right shoulder symptoms.  He also denied any use of medications, apart from nonprescription painkillers, to treat those symptoms.  Nor did he report any reliance on orthotic devices. 

On clinical examination, the Veteran demonstrated an ability to lift 30 to 40 pounds with his right upper extremity, with no sign of crepitus or muscle injury.  The muscles in his right shoulder appeared well-developed and of normal strength.  On range of motion testing, he displayed forward flexion to 180 degrees, abduction to 180 degrees, adduction to 50 degrees, extension to 50 degrees, and internal and external rotation to 90 degrees.  The Veteran did not allege or show any signs of painful motion or other functional impairment due to weakness, fatigability, or incoordination on repetition.  Nor did he report or exhibit any painful flare-ups, neurological deficits, or other abnormalities associated with his right shoulder disorder.  Significantly, no X-ray findings appear to have been made with respect to that service-connected disability.

Based on the results of the examination and a review of the claims file, the VA examiner assessed the Veteran with right shoulder strain.  Significantly, that examiner also noted that the Veteran's right shoulder disorder was not productive of incapacitating episodes or other negative effects on his employment.

The Veteran was afforded a follow-up VA examination in January 2005 in which he reiterated his history of right shoulder problems, which had had their onset in service.  He also continued to complain of intermittent dislocations, the most recent of which had taken place the previous June.  Additionally, the Veteran reported that he continued to suffer from chronic right shoulder pain.  However, he now rated the severity of that pain as 4 out of 10, which represented a slight reduction, relative to his last examination.  As on that prior examination, the Veteran denied any functional impairment arising from his right shoulder disorder.  Moreover, he expressly indicated that this service-disability did not interfere with civilian employment as a truck driver or his ability to perform daily living activities.

Range of motion testing revealed flexion and abduction to 180 degrees, extension to 50 degrees, adduction to 50 degrees, and internal and external rotation to 90 degrees.  No pain was shown on the ends of motion.  Nor was there any additional functional limitation due to pain, weakness, fatigability, or incoordination on repetitive motion, or any evidence of painful flare-ups.  No reference to swelling, tenderness, or temperature fluctuations involving the shoulders was made.  Nor were any neurological abnormalities alleged or shown.  As had been the case on the previous examination, X-rays of the Veteran's right shoulder were not taken.  In this regard, the VA examiner noted that the Veteran had refused an X-ray examination and, thus, the only diagnosis possible, based on his reported symptoms, was intermittent shoulder separation.  

The record thereafter shows that the Veteran has sought occasional private and VA treatment for his right shoulder problems.  Significantly, a VA treatment note dated in November 2008 reflects new complaints of functional impairment, manifested by difficulty lifting objects, raising the right arm, and executing various other motions with that extremity.  That treatment note also contains allegations of right arm numbness, pain, and bone protrusion, manifested by "popping sounds" during routine motions.  Additionally, the Veteran testified at his May 2009 Travel Board hearing that his right shoulder disorder was now productive of symptoms that warranted prescribed medication.  He also complained that this disability interfered with his work as a truck driver to the extent that it limited his ability to lift heavy objects and grip the steering wheel for prolonged periods of time.  The Veteran further alleged that he had missed approximately six days of work in the past year due to his right shoulder symptoms.

In accordance with the Board's August 2009 remand, the Veteran was afforded a third VA examination in November 2009 in which he complained of worsening right shoulder pain, which was exacerbated by "overhead type activities" and by reclining or leaning on the affected joint.  Additionally, the Veteran indicated that, in addition to aspirin, he now used anti-inflammatory drugs to treat his right shoulder symptoms.  However, he continued to deny any instances of right shoulder surgery or other inpatient treatment.  Also, in contrast with his prior Travel Board statements, the Veteran did not report any incapacitating episodes or other occupational impairment arising from his service-connected disability. 

On physical examination, the Veteran exhibited a prominent distal clavicle and AC joint in his right shoulder, relative to his left.  He also demonstrated marked tenderness to palpation over the right AC joint.  However, he did not display any deltoid asymmetry or other signs of muscle atrophy in his right shoulder.  While the Veteran's ranges of motion continued to fall within normal limits, he exhibited reproducible pain at 120 degrees of forward flexion and abduction, which had not been previously shown.  Additionally, clinical testing was positive for right rotator cuff impingement.  Nevertheless, the rotator cuff itself was found to be grossly intact with no underlying instability.  The Veteran's right upper extremity was otherwise found to be neurovascularly intact.  

In contrast with the previous clinical assessments, the November 2009 examination included X-rays, which revealed calcification of the distal clavicle region and the AC ligament near the coracoids extending to the midshaft of the clavicle.  These degenerative changes, in tandem with the other evidence of record, were found to support diagnoses of posttraumatic grade three AC joint separation with rotator cuff impingement and tendonitis.  Nevertheless, the VA examiner noted that the Veteran's right shoulder disorder was not productive of painful flare-ups or any pain, weakness, fatigability, incoordination, or other functional impairment on repetitive use.  Additionally, that examiner found no signs of neoplasms, subluxation, instability, radiating pain, or other neurological effects associated with that service-connected disability.  Nor did he find any evidence of incapacitating episodes or other adverse impacts on the Veteran's ability to work or perform daily living activities.

The subsequent evidence of record includes a September 2011 written statement in which the Veteran asserted that, following his posttraumatic grade three AC joint separation, his right shoulder had never healed properly and remained permanently prone to dislocation at the site of the initial injury.  Significantly, however, he has not reported, and the evidence of record does not otherwise show, an overall worsening of his right shoulder symptoms following his most recent VA examination.  Therefore, the Board finds that additional development by way of another VA examination would be redundant and unnecessary.  38 C.F.R. § 3.327 (2011); VAOPGCPREC 11-95 (April 7, 1995) (Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the agency of original jurisdiction, unless the severity has since increased).

The Board now turns to the relevant diagnostic criteria.  Under DC 5203, a 10 percent rating is assigned for the major arm where there is malunion of the affected joint or non-union without loose movement.  A maximum 20 percent rating is warranted for non-union with loose movement or shoulder dislocation.  38 C.F.R. § 4.71a, DC 5203 (2011).  

Based on a careful review of the record, the Board finds that the Veteran has presented competent evidence of chronic right shoulder dislocation sufficient to justify a 20 percent rating under DC 5203.  In this regard, the Board observes that, throughout the pendency of the appeal, the Veteran has complained that his right shoulder periodically separates from its socket.  Additionally, in his most recent written statement, he has asserted that his right shoulder dislocation constitutes a permanent problem that has persisted since his in-service injury.  

The Veteran is competent to describe symptoms arising from his service-connected shoulder disorder that are capable to lay observation.  See Layno, 6 Vet. App. at 469-70; 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the United States Court of Appeals has specifically identified a dislocated shoulder as a condition subject to lay diagnosis.  Buchanan, 451 F.3d at 1335.

The Board recognizes that the Veteran has not exhibited any right shoulder dislocations in the presence of a VA examiner or other clinician.  However, such a lack of corroborating medical evidence does not, by itself, render his lay assertions of recurrent dislocations inherently incredible.  Id.  On the contrary, the Board considers the Veteran's assertions to be highly credible as they are both internally consistent and consistent with other evidence of record.  Indeed, those lay assertions are supported by both his service treatment records, documenting his posttraumatic grade three AC joint separation, and the post-service X-ray evidence of degenerative changes, which have been clinically linked to that in-service injury.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disability is manifested by recurrent right shoulder dislocations.  38 C.F.R. §§ 4.3, 4.71a, DC 5203; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  While finding the Veteran competent to diagnose a dislocated shoulder, however, the Board acknowledges that he has not been shown to have the requisite expertise to attribute that dislocation to impairment of the clavicle or scapula.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999).  Nevertheless, the Board observes that the medical evidence of record suggests that his symptoms are indeed productive of such impairment.  Specifically, the Veteran's service treatment records show that his initial in-service injury involved the AC joint, which is formed by the outer end of the clavicle and the acromion process of the scapular.  Moreover, as discussed above, the most recent VA medical examination revealed X-ray evidence of a grade 3 acromioclavicular joint, separation with rotator cuff impingement and tendinitis.  That clinical evidence, combined with the Veteran's competent and credible assertions of recurrent shoulder separations occurring at the site of his initial injury, indicates that his symptoms most closely approximate dislocation of the clavicle or scapula, for which a 20 percent rating is warranted under DC 5203.  38 C.F.R. § 4.71a, DC 5203 (2011).  No higher evaluation is available under that diagnostic code.  

A rating in excess of 20 percent is possible under DC 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  Specifically, that diagnostic code provides for a 30 percent rating for the major arm where there are frequent recurrent episodes of dislocation of the major scapulohumeral joint with guarding of arm movements only at the shoulder level; or where there is malunion of the humeral head with moderate or marked deformity.  A 50 percent rating is warranted if there is fibrous union of the humerus.  Higher ratings of 60 percent and 80 percent rating are warranted based upon evidence of nonunion of the humerus (false flail joint) or impairment of the humerus with loss of head (flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (2011).  

While the Veteran's right shoulder disorder has been shown to involve recurrent separations of the AC joint, no dislocations of the scapulohumeral joint have been contended or shown.  Moreover, the Veteran has not alleged, and the competent record does not otherwise indicate, that his recurrent right shoulder symptoms include guarding of all arm movements, malunion of the humeral head, fibrous union of the humerus, false flail joint, flail shoulder, or other humerus impairment.  Accordingly, the Board finds that those service-connected symptoms are not contemplated by the diagnostic criteria set forth in DC 5202.  Consequently, that diagnostic code cannot form the basis for a higher rating in this instance.  

Nor is a higher rating warranted under DC 5201, which pertains to impairment of function of the contiguous joint.  To qualify for a 30 percent evaluation under that diagnostic code, the Veteran would need to demonstrate limitation of motion of the major arm at shoulder level; or midway between the side and shoulder level.  For a still higher rating of 40 percent, he would need to show that motion in that arm was limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2011).

Applying the above criteria to the facts of the instant case, the Board considers it significant that, on all the VA examinations conducted in support of the Veteran's claim, his ranges of motion have been shown to be no worse than flexion and abduction to 180 degrees, extension to 50 degrees, adduction to 50 degrees, and internal and external rotation to 90 degrees.  For VA compensation purposes, normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, and normal internal and external rotation is from 0 to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. § 4.71, Plate I (2011).  Thus, the Veteran's symptoms have consistently fallen within normal limits throughout the pendency of this appeal.  

The Board has considered the dictates of DeLuca v. Brown in determining whether to assign a higher rating based on painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Significantly, however, the Veteran's November 2009 VA examination was the only occasion in which he exhibited pain on the ends of motion.  Moreover, that painful motion was not shown to affect his extension, adduction, or internal and external rotation.  Further, while the Veteran's forward flexion and abduction were shown to be reduced, that limitation due to pain amounted to no more than 120 degrees for each motion, which is still greater than shoulder level.  38 C.F.R. § 4.71, Plate I (2011).  Thus, the Board finds that, even applying the DeLuca provisions, the Veteran's ranges of motion, at their most limited, would not warrant a higher rating under DC 5201.  In any event, as the Board has already decided to grant a 20 percent rating pursuant to DC 5203, DC 5201 cannot service as the basis for a higher rating in this instance.  Additionally, the Board notes that separate ratings are not available under those two diagnostic codes as they both contemplate limitation of motion.  As such, the assignment of separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

In further consideration of provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board notes that on none of his VA examinations did the Veteran report any specific flare-ups of right shoulder pain.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) (holding that a VA examiner must consider whether any functional loss is attributable to pain during flare-ups).  Additionally, notwithstanding the VA examiner's notation of painful motion, the Board considers it significant that neither he nor any of the other VA examiners found any evidence of additional pain, weakened movement, excess fatigability, or incoordination on repetitive use.  Moreover, while the Veteran has alleged that his right shoulder disorder causes him to miss work on occasion and interferes with his ability to lift objects and perform related "overhead activities," the record does not show that this service-connected disability has resulted in significant functional impairment.  On the contrary, the VA clinicians who have examined the Veteran throughout the appeals period have all indicated that the disorder is not productive of incapacitating episodes or other significantly adverse effects on his occupation and daily living activities.  Accordingly, the Board finds that the functional effects of the Veteran's right shoulder disorder have not gone beyond those contemplated in the 20 percent rating that it has now assigned.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, Mitchell, supra.  

Next, having determined that the Veteran is entitled to 20 percent rating for impairment of the clavicle and scapula, the Board finds that consideration of a rating under DC 5024-5003 is not warranted.  38 C.F.R. § 4.71a, DC 5024-5003.  The Board recognizes that the Veteran was previously assigned a 10 percent rating under that diagnostic code for the period beginning November 14, 2009.  However, the assignment of that rating was predicated on the RO's finding of right shoulder arthritis with nonconpensable limitation of motion.  The RO's finding in this regard has been effectively supplanted by the Board's determination that the Veteran's limitation of motion is compensable, specifically by a 20 percent rating under DC 5203.  To continue the Veteran's 10 percent rating under DC 5024-5003 would effectively compensate him twice based on limitation of motion and, thus, constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Accordingly, the Board has elected to rate that symptom solely under DC 5203, which is the limitation of motion code most favorable to the Veteran's claim.  38 C.F.R. § 3.102.

In light of the clinical findings of right rotator cuff impingement and tendonitis, noted on the Veteran's most recent VA examination, the Board has considered whether to afford him additional compensation under the rating criteria pertaining to muscle group injuries.  38 C.F.R. § 4.73 (2011).  However, separate ratings may not be awarded for joint and muscle group injuries because the evaluation of joints already includes consideration of weakened movement due to factors such as muscle injury.  38 C.F.R. § 4.45 (2011).  Accordingly, the assignment of separate ratings for limitation of motion and muscle injuries affecting the right shoulder would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

Nevertheless, if the Veteran were satisfy the criteria for rating higher than 20 percent under any potentially applicable diagnostic code for muscle group injury affecting his right shoulder, the Board would apply that higher rating in lieu of the evaluation assigned for limitation of motion.  38 C.F.R. § 4.73, DCs 5301-5304 (2011).  However, the Board finds that the criteria for a 30 percent rating for a right shoulder muscle injury have not been met at any time during the applicable rating period.  To warrant a 30 percent rating for a major shoulder muscle injury, the Veteran would need to demonstrate that his right AC joint separation residuals were productive of moderately severe muscle disability, which, under the applicable VA regulations, consists of a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 38 C.F.R. §§ 4.56, 4.73, DCs 5301-5304 (2011).  Such a level of muscle disability has neither been contended nor shown.

The Board has also considered whether a higher rating is warranted under the diagnostic codes governing neurological impairment.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a (2011).  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

Diagnostic Codes 8510, 8511, and 8512 set forth the rating criteria for paralysis of the upper, middle, and lower radicular groups.  Similarly, DC 8513 governs paralysis of all radicular groups while DCs 8514, 8515, 8516, 8517, 8518, and 8519 concern impairment of the musculospiral, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves, respectively.   

Complete paralysis of the upper, middle, and lower radicular nerve groups is rated 70 percent for the major arm, and 60 percent for the minor arm, and contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20 percent, 40 percent, and 50 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the major arm, and are 20 percent, 30 percent, and 40 percent, for the minor arm.  38 C.F.R. § 4.124a, DCs 8510-8512, 8514 (2011).  

With respect to other neurological rating codes, the Board observes that DCs 8610-8612 refer to neuritis of the upper, middle, and lower radicular nerve groups, and DCs 8710-8712 contemplate neuralgia of those respective nerves  38 C.F.R. § 4.124a (2011).  Those specific neurological conditions are rated according to the criteria used to adjudicate paralysis, as set forth, above.

Additionally, the Board notes that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011).  

The Board acknowledges that the Veteran testified at his May 2009 Travel Board hearing that his right shoulder disorder had resulted in a loss of grip strength.  Significantly, however, none of the Veteran's VA examinations, either prior to or after that Travel Board hearing, revealed any clinical findings of weakened grip or related paralysis, neuralgia, or neuritis of the right upper extremity.  While the Board does not doubt the sincerity of the Veteran's belief that his right shoulder disorder has adversely impacted his grip, the objective evidence of record is of more probative value that the Veteran's statements.  In this regard, the clinical data from 2004 through 2009 have consistently noted normal neurological findings.  Thus, in the absence of any corroborating clinical evidence, his assertions of reduced grip strength cannot support a separate rating under the neurological codes.  

The Board is mindful that the November 2009 VA examination included clinical findings of right rotator cuff impingement and tendonitis, but the Board observes that in that same report the examiner found that the Veteran was otherwise neurovascularly intact to the right upper extremity.  The examiner also opined that there was no radiation of pain or neurologic findings or effect on the usual occupation or daily activities.  The Board also points out that the Veteran's symptoms, if any, are contemplated by the currently assigned 20 percent rating under DC 5203.  See 38 C.F.R. §§ 4.1, 4.10, 4.14.  

In weighing whether to assign a higher rating for any other neurological manifestations involving the Veteran's right shoulder disorder, the Board considers it significant that neither the VA examination reports nor any of the other clinical evidence during the relevant appeals period has shown that his condition has been productive of nerve damage.  On the contrary, the November 2009 VA examiner expressly noted that the disorder was not accompanied by radiating pain, or other neurological deficits.  Moreover, apart from his allegations of reduced grip strength, the Veteran himself has not complained of neurological symptoms affecting his right shoulder.  Thus, the Board concludes that the overall evidence of record does not warrant the assignment of any additional rating for neurological impairment.  

For the foregoing reasons, the Board finds that, throughout the pendency of this appeal, the Veteran's service-connected right shoulder disorder has warranted a 20 percent disability rating, but not higher, based on impairment of the clavicle or scapula manifested by recurrent dislocation.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in the Veteran's favor in making this determination, and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hypertension

Throughout the pendency of this appeal, the Veteran's hypertension has been rated 10 percent disabling under DC 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  

Diagnostic Code 7101 defines hypertension as diastolic blood pressure of predominantly 90 mm/Hg or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.31, DC 7101, Note 1 (2011).

For hypertension, a 10 percent rating is warranted where diastolic pressure is predominantly 100 mm/Hg or more; systolic pressure is predominantly 160 mm/Hg or more; or where an individual has a history of diastolic pressure that is predominantly 100 mm/Hg or more which requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 mm/Hg or more, or systolic pressure predominantly 200 mm/Hg or more.  A 40 percent rating is warranted for diastolic pressure of predominantly 120 mm/Hg or more.  A 60 percent rating is warranted for diastolic pressure of predominantly 130 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101 (2011).

In support of his claim for an increased rating, the Veteran contends that, even with continuous use of multiple prescribed anti-hypertensive medications, his blood pressure has been out of control during the relevant period on appeal.  Additionally, he asserts that his disease is productive of lower extremity edema, blurred vision, shortness of breath, fatigue, night sweats, and loss of appetite.  While the Veteran also alleges that his hypertension causes erectile dysfunction, the record reflects that he is separately service connected for that disorder, which is not at issue on this appeal.  As noted in the Introduction, the matter has been referred to the RO for appropriate action.

By history, the Veteran's service treatment records show that he was first diagnosed with hypertension in 1985 during his period of active duty.  He was prescribed medication and his symptoms appeared to remain well-controlled over the next decades.  However, on a VA examination dated in August 1997, he complained of worsening hypertension and was assessed with fluctuating blood pressure.  Contemporaneous clinical testing revealed blood pressure readings of 150/105 mm/Hg, 150/95 mm/Hg, and 140/95 mm/Hg.  VA medical records show that, in early 2003, the Veteran sought treatment for uncontrolled hypertension, which his attending physician attributed to excessive salt intake.  His VA treatment records dated in January and February of that year show that his blood pressure was assessed at 155/78 mm/Hg.

As previously noted, the RO received the Veteran's claim for an increased rating in April 2004.  Pertinent VA treatment records reflect slightly lower blood pressure levels of 124/65 mm/Hg in July 2003, 143/77 mm/Hg in September 2003, and 136/76 mm/Hg in February 2004.

The Veteran was afforded a June 2004 VA examination in which he reported his history of in-service and post-service treatment for hypertension.  He stated that, while he took three prescription medications to stabilize his blood pressure, it was frequently uncontrolled.  Significantly, however, the Veteran denied any history of heart attack or other cardiac problems.  He also indicated that his hypertension had never affected his ability to work or perform daily living activities.  Moreover, while the Veteran complained of shortness of breath in connection with his hypertension, he denied any other symptoms of functional impairment.

On clinical examination, the Veteran's blood pressure was assessed in three separate readings as 150/80 mm/Hg.  His pulse was measured at 60 beats per minute, which was considered normal.  Clinical testing was otherwise negative for any cardiovascular abnormalities.  Based on the results of the VA examination, the VA examiner confirmed the Veteran's prior diagnosis of hypertension but indicated that he did not meet the diagnostic criteria for any other heart diseases.

On a follow-up VA examination in January 2005, the Veteran complained of worsening hypertension symptoms despite a recent change in his prescription medication regimen.  In this regard, he stated that he now took four antihypertensive medications daily, which were not always effective in controlling his blood pressure.  Despite the Veteran's complaints of worsening symptoms, his blood pressure was shown to be 135/75 mm/Hg, which constituted a slight improvement, relative to his prior VA examination.  As had been the case on that June 2004 examination, no other cardiovascular abnormalities were found.  

The Veteran was afforded a third VA examination in May 2006 that yielded blood pressure readings of 145/95 mm/Hg on two readings and 140/90 mm/Hg on the third reading.  Those assessments were found to support a diagnosis of poorly controlled hypertension requiring multiple medications.  Nevertheless, the May 2006 VA examiner, like his predecessors, found no evidence of any other cardiovascular or renal diseases.   

The record thereafter shows that, the Veteran underwent regular VA and non-VA outpatient treatment for hypertension.  However, he was not hospitalized for that disorder.  The Veteran's blood pressure readings remained consistently elevated, as they generally ranged between 130/70 mm/Hg and 154/95 mm/Hg.  Outpatient treatment reports from a private physician recorded the following blood pressure readings: 120/82 mm/Hg in December 2008, 136/82 mm/Hg in February 2009, 140/84 mm/Hg in May 2009, 140/89 mm/Hg in June 2009, and 125/80 mm/Hg in August 2009. 

The Veteran underwent another VA heart examination in November 2009 in which he again complained of worsening hypertension that was not well-controlled.  Clinical testing yielded blood pressure readings of 160/100 mm/Hg, 160/100 mm/Hg, and 155/95 mm/Hg.  Those represented the highest levels recorded throughout the pendency of the appeal.  Significantly, however, the VA examiner found no evidence of an irregular heart rate, heart murmurs, or other cardiovascular abnormalities.  

Following the November 2009 VA examination, the Veteran underwent a February 2011 examination that focused on his diabetes, but also included clinical findings pertaining to hypertension.  Specifically, the Veteran's blood pressure was shown to have fallen since his last examination, with readings of 130/80 mm/Hg, 130/80 mm/Hg, and 125/80 mm/Hg.  As had been the case throughout the pendency of the appeal, additional heart problems were neither contended nor shown.  Thereafter, in May 2011, the VA examiner who had previously examined the Veteran conducted a review of his prior examination reports and medical records.  Based on that review, the examiner opined that the Veteran's hypertension had remained generally well-controlled throughout the relevant appeals period.  

The Veteran has not alleged, and the evidence of record does not otherwise suggest, that his hypertension symptoms have worsened since his February 2011 VA examination or the subsequent May 2011 addendum opinion.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to his hypertension claim.  38 U.S.C.A. § 5103A(d).

While sympathetic to the Veteran's claim, the Board finds that his hypertension has not warranted a rating in excess of 10 percent at any time during the relevant appeals period.  The Board recognizes that, throughout this period, the Veteran's blood pressure has remained elevated.  Nevertheless, the Board considers it significant that, even his highest blood pressure readings during this period, which were captured at the time of his November 2009 VA examination, showed a diastolic pressure of no greater than 100 mm/Hg and a systolic pressure of no greater than 160 mm/Hg.  Such blood pressure readings fall squarely within the criteria for a 10 percent rating under DC 7101.  

As noted previously, to qualify for a higher rating of 20 percent, the Veteran would need to display diastolic pressures of predominantly 110 mm/Hg or more, or systolic pressures of predominantly 200 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101 (2011).  The Veteran's service and post-service treatment records, which provide a detailed account of his symptoms both during and after the period on appeal, clearly show that his predominant diastolic and systolic blood pressures have remained well below the levels required for a higher rating.  Id.  Further, the Board considers it significant that the May 2011 VA opinion, which constitutes the most recent clinical evidence of record and was predicated on a review of the Veteran's pertinent medical history, expressly indicates that his hypertension has remained generally well-controlled throughout the entire appeals period.  Accordingly, the Board finds that a higher rating is not warranted under DC 7101.  38 C.F.R. § 4.104, DC 7101 (2011).  

The Board has considered whether a compensable rating could be assigned under alternate rating criteria, such as that encompassed under DC 7005 (arteriosclerotic heart disease/coronary artery disease), DC 7007 (hypertensive heart disease) DC 7010 (supraventricular arrhythmias), or DC 7011 (ventricular arrhythmia.  38 C.F.R. § 4.104, DCs 7005, 7007, 7010, 7011 (2011).  However, as noted above, the Veteran has not been diagnosed with any other cardiovascular disorder apart from hypertension.  Moreover, while he has complained of lower extremity swelling, blurred vision, shortness of breath, fatigue, night sweats, and loss of appetite in connection with his hypertension, a correlation between those symptoms and the Veteran's hypertensive service-connected disability has not been clinically shown.  While the Veteran himself is competent to report such symptoms, which are capable of lay observation, he has not been shown to have the clinical expertise to etiologically relate them to his hypertension.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Further, even if there were competent evidence of a nexus between the Veteran's hypertension and the above symptoms, or if those symptoms were otherwise shown to be related to his military service, the Board observes that such symptoms, standing alone, do not constitute an underlying separately identified disease or disability for which VA compensation can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, while lower extremity swelling, blurred vision, shortness of breath, fatigue, night sweats, and loss of appetite may be signs of a heart disorder, such an underlying disability has not been diagnosed, contended, or shown in this case.

In light of the foregoing, the Board finds that Veteran's service-connected hypertension does not meet the criteria for a compensable rating under DC 7101 or any other portion of the rating schedule governing the evaluation of cardiovascular disorders.  38 C.F.R. § §4.104, DC 7101 (2011).  Consideration has been given to staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the competent and credible evidence demonstrates that the Veteran's hypertension has not warranted a rating in excess of 10 percent at any time throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim for a compensable rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').

Here, because the Board finds that the schedular ratings of 20 percent for the Veteran's right shoulder disorder and 10 percent for his hypertension fully address his underlying symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.  Indeed, the competent evidence does not show that those service-connected disorders, either singularly or jointly, cause impairment beyond that contemplated by the schedular rating criteria, namely, impairment that results in marked interference with employment or requires frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.

The Board acknowledges that the Veteran has alleged that his service-connected right shoulder disorder causes him to miss work and otherwise interferes with his ability to perform his duties as a truck driver.  However, the record reflects that the Veteran remains employed full time and, thus, his service-connected right shoulder disorder and hypertension do not preclude him from working.  In this regard, the Board acknowledges that, during the pendency of this appeal, the Veteran applied for worker's compensation benefits from his civilian employer.  However, by his own admission, he later returned to work.  Moreover, the record reflects that the injuries for which the Veteran sought disability compensation related to his neck and back and not to the service-connected disorders at issue in this appeal.

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the United States Court of Appeals for Veterans Claims reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  Moreover, the Board finds that the competent evidence of record does not show frequent hospitalization due to the Veteran's service-connected right shoulder disorder.  Further, with respect to his hypertension, the record contains no complaints or clinical findings of occupational impairment or frequent hospitalization.  On the contrary, the Veteran expressly indicated during the course of the appeal that this service-connected disability had not caused him to miss work or seek inpatient treatment.  

In light of the above, the Board concludes that referral of the Veteran's right shoulder and hypertension claims for consideration of extra-schedular ratings is not warranted.  See Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

III.  Service Connection for Diabetes Mellitus 

In order to prevail on a claim for service connection, a Veteran generally must establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2011).  "Service connection" essentially means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 450 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Additionally, service connection for diabetes mellitus may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran, in written statements and testimony before the Board, asserts that his Type II diabetes mellitus is etiologically related to his period of active service.  Specifically, he contends that this disorder was caused or aggravated by his service-connected right shoulder disorder and hypertension.  In this regard, the Veteran maintains that part of the bone tissue from his disabled right shoulder "dissolved in [his] blood stream," releasing high levels of creatine and albumin that contributed to his diabetes.  He also maintains that his diabetes was exacerbated by the medication prescribed for his hypertension.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In light of the Veteran's above assertions, the Board will consider whether service connection for diabetes is warranted on a direct basis or as secondary his service-connected right shoulder disorder and hypertension.  

The Board now turns to the evidence of record.  The Veteran's service treatment records, including his enlistment and separation examination reports, are negative for any complaints or clinical findings of diabetes.  Accordingly, the Board finds a chronic disability did not manifest in service, nor did the Veteran have signs or symptoms such that chronicity since service can be established in this case.  38 C.F.R. § 3.303(b).  

The Veteran's post-service treatment records show that he was first diagnosed with diabetes in 1998, and he does not contend that the disorder had an earlier onset.  Since the time of his initial diagnosis, he has sought ongoing outpatient treatment for diabetes.  The Veteran has also been placed on a controlled diet and prescribed a regimen of medication and insulin to treat his symptoms.  Significantly, however, none of the Veteran's treating providers has related his diabetes to service or to his service-connected right shoulder disorder or hypertension.

The Veteran was afforded a February 2011 VA examination in which he recounted his post-service history of diabetes and related symptoms.  He also reported a history of hypertension, but acknowledged that the onset of this disorder had preceded his diabetes.  The Veteran stated that he was currently prescribed multiple medications, which kept those symptoms generally well-controlled.  In this regard, the Veteran added that he did not suffer from diabetic retinopathy or neuropathy.  Nor did he report any other diabetes-related complication warranting hospitalization.   After physical examination, the VA examiner confirmed a prior diagnosis of Type II diabetes.  Additionally, the VA examiner opined that the Veteran's diabetes was not responsible for his hypertension, which had manifested earlier.  Nor did that examiner indicate whether the Veteran's diabetes itself was due to or aggravated by any of his service-connected disorders or any other aspect of his military service.

To address the above inadequacies, the RO requested that the VA examiner render an addendum opinion with respect to the Veteran's diabetes claim.  In so requesting, the RO also provided the VA examiner with the Veteran's claims file, which had not been previously accessible to her.  Thereafter, the VA examiner issued a May 2011 addendum opinion in which she expressly determined that the Veteran's diabetes had not been caused or aggravated by either his right shoulder disorder or his hypertension.  In support of that determination, the examiner emphasized that the Veteran's diabetes constituted an "endocrine condition due to a problem with insulin," which was unrelated related to any joint conditions, such as his shoulder disorder, or to hypertension.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  As long as the Board provides an adequate reason or basis for doing so, it does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the VA examiner's May 2011 opinion, indicating that the Veteran's diabetes mellitus is unrelated to his service-connected right shoulder disorder and hypertension, is both probative and persuasive.  That VA examiner's opinion was based on a thorough and detailed examination of the Veteran and supported by a rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, while cognizant that the VA examiner did not have access to the Veteran's claims file at the time of her February 2011 examination, the Board observes that she received and reviewed the pertinent evidence therein prior to rendering her May 2011 addendum opinion.  This further adds to the probative weight of that examiner's opinion as it underscores her consideration of the pertinent evidence of record.  Id.  Additionally, the Board considers it significant that the May 2011 opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Further, the opinion is consistent with other objective evidence of record.  There are no competent contrary opinions of record.

The Board recognizes that, in her initial February 2011 examination report, the VA examiner attributed the Veteran's service-connected erectile dysfunction to his diabetes.  However, as noted above, that particular finding was neither based on a review of the pertinent evidence of record nor supported by a rationale.  In this regard, the Board observes that, if the VA examiner had had access to the Veteran's claims file at the time she made that finding, she would have noted that his erectile dysfunction had already been causally related to his service-connected hypertension.  For these reasons, the Board holds that the VA examiner's finding of a causal relationship between the Veteran's erectile dysfunction and diabetes to be of limited probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In any event, the Board considers it significant that, while the examiner opined that the Veteran's erectile dysfunction was due to his diabetes, she did not indicate that the opposite was true.  On the contrary, the VA examiner made no findings with respect to the etiology of the Veteran's diabetes in her initial February 2011 examination report and did not address those questions until her May 2011 addendum opinion.  Accordingly, the Board finds that the VA examiner's February 2011 report does not conflict with or undermine her May 2011 opinion.  

Based on a careful review of the evidence, the Board finds that the record does not show that the Veteran's diabetes mellitus is in any way related to his service-connected right shoulder disorder or hypertension.  On the contrary, the VA examiner's May 2011 opinion, which the Board deems probative, directly contradicts such a finding.  Moreover, while the February 2011 VA examination report suggests that the Veteran's diabetes may have caused his service-connected erectile dysfunction, the Board has concluded, for the above-mentioned reasons, that this particular etiological finding is not probative.  Further, there is no competent evidence of record relating the Veteran's diabetes to any of his service-connected disorders.  Accordingly, the Board finds that service connection is not warranted on a secondary basis.

With regard to the Veteran's assertions, the Board has considered the Veteran's assertions that his diabetes mellitus is related to his service-connected right shoulder disorder and hypertension.  The Veteran is certainly competent to give evidence about what he has experienced, and his statements and testimony in his regard are considered credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence in a medically complex matter such as the one presented here.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Additionally, as previously indicated, service connection on a direct basis is not warranted either.  As noted above, the competent evidence of record reflects that the Veteran's service treatment records are negative for any complaints, treatments, or indications of diabetes mellitus.  Diabetes mellitus was diagnosed in 1998, more than seven years after he left the service.  Such is a factor for consideration in this claim.  Moreover, the Veteran himself does not contend that he exhibited any symptoms of diabetes until several years after his military discharge.  

The Board also notes that a VA opinion addressing direct service connection is not needed.  There is no indication of record suggestion that the Veteran's diabetes was incurred in or aggravated by service.  38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Furthermore, the evidence does not show that diabetes manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2011).

In sum, the Board finds that the preponderance of the probative and persuasive evidence weighs against a finding that the Veteran's diabetes developed during a period of honorable service or is otherwise related to that service, including to any of his service-connected disabilities.  Additionally, the benefit of the doubt doctrine is inapplicable where, as here, the weight of the evidence establishes that the Veteran's diabetes is not related to service or service-connected disability.  Accordingly, that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IV.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the Veteran's claims for increased ratings for a right shoulder disorder and hypertension and his claim for service connection for diabetes mellitus, the Board finds that he has received all essential notice, has had a meaningful opportunity to participate in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  

Specifically, letters that collectively satisfied the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2004, December 2005, March 2006, January 2009, and September 2009, both prior to and after the April 2005 RO decision denying his claims.  These letters informed the Veteran of the type of information and evidence needed to substantiate his claims and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence and private and VA medical treatment records.  Additionally, those letters summarized the schedular and extraschedular criteria used to evaluate his increased rating claims.

The Board acknowledges that all required notice was not provided prior to initial unfavorable rating decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have clarified that VA can provide additional necessary notice subsequent to the initial adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, after the December 2005, March 2006, and January 2009 notice letters were sent to the Veteran, his claims were readjudicated by the RO in a June 2006 statement of the case and a February 2009 supplemental statement of the case.  Then, after the subsequent notice letters were provided, his claims were again readjudicated in an August 2011 rating decision and concurrent supplemental statement of the case.  It therefore follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not warranted here.  Furthermore, to the extent it could be argued that there was a timing error, overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his increased rating claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the presumption of prejudice is rebutted, and no further development is required regarding the duty to notify.
 
As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file his service and post-service treatment records as well as other pertinent evidence.  He has also been afforded the opportunity to testify at a Board hearing in support of his claims.

Significantly, the Veteran and his representative have not identified any additional evidence related to his right shoulder, hypertension, and diabetes claims.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1).  In light of the foregoing, the Board finds that every reasonable effort has been made to obtain all records relevant to the Veteran's claims.

The Veteran has also been afforded formal VA examinations to assess the etiology of his diabetes mellitus on a secondary basis.  For the reasons set forth above, additional action in this regard is not warranted as the requirements of McLendon were not met.  Additionally, VA examinations were provided to evaluate the nature, extent and severity of his service-connected right shoulder disorder and hypertension.  He has not specifically contended that the manifestations of those service-connected disorders have worsened since his most recent examinations, and thus a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination reports are adequate for rating purposes.  The reports contain a review of the Veteran's subjective history as well as details of pertinent objective findings.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 20 percent, but not higher, for a right shoulder disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for Type II diabetes mellitus is denied.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's claim for service connection for headaches.

The Veteran has presented several theories for why service connection should be granted for his currently diagnosed migraine headaches.  Specifically, he asserts that they are etiologically related to his service-connected right shoulder disorder and hypertension.  Alternatively, the Veteran maintains that his headaches had their onset during his period of active service.  Accordingly, the Board must consider whether service connection is warranted on either a secondary or direct basis. See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

At the outset, the Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

In this case, the Board recognizes that the Veteran has already been afforded VA examinations with respect to his headache claim.  Indeed, he initially underwent an April 2006 VA examination in which he was diagnosed with migraine headaches; however, the examiner at that time concluded that those headaches constituted a neurovascular disease that had no etiological link to his service-connected right shoulder disorder.  Thereafter, pursuant to the Board's prior remand, the Veteran was afforded a November 2009 VA examination in which his migraine headache diagnosis was confirmed, but found to be unrelated to his service-connected hypertension.

Notwithstanding the above negative nexus opinions, the Board observes that no VA examiner or other clinician appears to have commented on the issue of direct service connection.  In this regard, the Board notes that the Veteran's service treatment records show that he sought medical care for headaches while on active duty.  Moreover, the Veteran has since alleged a continuity of symptomatology of head pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As a lay person, he is competent to report symptoms, such as chronic frontal head pain, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in contrast with certain other conditions, such as varicose veins, migraine headaches are not subject to lay diagnosis.  See Buchanan, Barr, supra (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Accordingly, the Veteran's assertions, standing alone, are insufficient to establish a causal link between his currently diagnosed migraines and his active service.

In light of the foregoing, the Board finds that an additional VA opinion is warranted to address whether the Veteran's current migraines were directly caused or aggravated by his period of active service.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand). 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who conducted the November 2009 examination.  If that examiner is not available, forward the claims file to another VA physician for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that an examination is needed to properly address the terms of the Board's remand.  The claims file should be reviewed by the VA examiner and the examiner's report should reflect that the claims file was reviewed.  

The VA examiner's addendum report should specifically address whether the Veteran's currently diagnosed migraine headaches were incurred in or permanently aggravated during his period of active service.  In this regard, the VA examiner should expressly consider the service treatment records, documenting complaints and clinical findings of headaches during the Veteran's period of active duty, as well as his subsequent assertions of a continuity of migraine headache symptoms since that period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

2.  Then, readjudicate the issue remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of all applicable rating criteria with respect to his headache claim and specifically addresses all pertinent evidence received since the last RO/AMC adjudication, to expressly include the retrospective medical opinion requested in this remand.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


